Citation Nr: 0739049	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service connection for 
post-traumatic stress disorder (PTSD), currently evaluated at 
50 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1968.  He was stationed in Vietnam for seven months.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the veteran's evaluation for PTSD to 30 
percent from November 14, 2003, the date of a treatment 
report disclosing an increase in severity of this disability.  
The RO issued a notice of the decision in October 2004, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
November 2004.  
By rating decision in April 2005, the RO granted an increased 
evaluation to 50 percent for PTSD from November 14, 2003, and 
issued a notice of that decision in June 2005.  The RO 
provided a Statement of the Case (SOC) in April 2005 and 
thereafter, in June 2005, the veteran timely filed a 
substantive appeal.  In August 2006, the RO provided a 
Supplemental Statement of the Case (SSOC).

In June 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder. 

The Board notes that the record appears to raise an informal 
claim for total disability based on individual 
unemployability (TDIU).  This issue is not developed for 
appellate consideration and is referred to the RO for 
appropriate action.   


This decision does not address the question of whether a 
rating in excess of 50 percent is warranted for PTSD from 
June 14, 2007, the date of the veteran's hearing.  This 
latter matter is addressed in the remand below.

Other Matter

In June 2005, the veteran filed claims for service connection 
for neurocardio syncope, gastroesophageal reflux disease 
(GERD), and hypertension secondary to PTSD.  In an April 2006 
decision, the RO denied the veteran's secondary service 
connection claims.  The appellant has not filed a NOD with 
respect to these claims.  Therefore, these issues are not on 
appeal.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. From November 14, 2003 through April 2, 2005, the 
veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity with 
such symptoms as nightmares, flashbacks, sleep disturbance, 
intrusive thoughts, depressed mood, and GAF scores of 50 and 
55; it was not productive of occupational and social 
impairment with deficiencies in most areas. 

3. From April 3, 2005 through September 26, 2005, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas with panic 
attacks, persistent suicidal ideation, impaired  
concentration, irritability, outbursts of anger, isolation, 
depression, and a GAF score of 46; it was not productive of 
total occupational and social inadaptability with such 
symptoms as gross impairment of thought process or 
communication, persistent delusions or hallucinations, posing 
a danger to himself, or memory loss for names of close 
relatives or self. 

4. From September 27, 2005 through June 13, 2007, the 
veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity with 
such symptoms as nightmares, flashbacks, sleep disturbances, 
intrusive thoughts, depressed mood, and GAF scores of 55; it 
was not productive of occupational and social impairment with 
deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD, from November 14, 2003 through April 2, 2005, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007). 

2.  The criteria for a rating of 70 percent for PTSD, but no 
more than 70 percent, from April 3, 2005 through September 
26, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007). 

3.  The criteria for a rating in excess of 50 percent for 
PTSD, from September 27, 2005 through June 13, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2004 letter from the RO satisfies these mandates.  It 
informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service-connected 
disorder had worsened.  This correspondence clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  It additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claims, and also asked the veteran to provide VA with any 
treatment records in his possession.  The Board thus finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19  Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
May 2004 letter.  However, the RO did supply notice of these 
elements in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the June 2004 RO decision that is the subject of this appeal 
in its May 2004 letter.  As noted above, however, the RO did 
not supply notice of the two Dingess elements until March 
2006, approximately two years after the RO decision.  
However, the claim was readjudicated after all of the notice 
was provided.  See August 2006 supplemental statement of the 
case; Mayfield v. Nicholson, 444  F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Moreover, the Board cannot conclude 
that the defect in timing of Dingess notice affected the 
essential fairness of the adjudication.  The presumption of 
prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The RO has obtained the 
veteran's service medical records and VA treatment records.  
Although a November 2004 treatment note indicates that the 
veteran receives disability benefits from the Social Security 
Administration (SSA), those records are not of file.  The 
duty to assist extends to obtaining SSA records where they 
are relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  Here, there is no 
indication that there are SSA records that are relevant to 
the appropriate rating for the veteran's PTSD in recent 
years.  The veteran received VA examinations in May 2004 and 
June 2005, which were thorough in nature and adequate for 
rating purposes.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.   
38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations 

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name;

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders including Diagnostic Code 9411 (2007).

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v.  
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,  
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American  
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV). 

b. Increased Disability Ratings 

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court recently held in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. November 19, 2007) that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The Court recognized that if VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

Factual Background

October 2003 VA medical notes indicate that the veteran had 
no complaints of depression, sleep disturbances, anxiety, or 
stress.  He denied any history of panic attacks or anxiety 
disorders.  However, he related that he was experiencing 
increased stress due to marital problems.

In November 2003, the veteran reported irritability, anxiety, 
and sleep disturbances.  At this time he was fully oriented, 
exhibited an anxious mood and circumstantial thoughts, and 
denied and suicidal or homicidal ideation.  

In December 2003, the veteran had a GAF score of 55,  
reflecting moderate symptoms.  At this time he was 
distractable with impaired concentration.  He denied 
hallucinations and suicidal or homicidal ideation.  

A similar assessment of the veteran appears in a January 2004 
VA medical note.  The veteran was restless and distractable 
with impaired concentration.  His insight and impulse control 
were good.  He denied hallucinations and suicidal or 
homicidal ideation.  

January 2004 therapy notes indicate that the veteran had 
"fleeting thoughts" of suicide.  He related that he retired 
from the New York Police Department (NYPD) in order to spend 
more time with his family.  

In February 2004, the veteran had a GAF score of 55.  He 
reported improvement in his mood and sleep with sertraline.  
He was less irritable and anxious and had better coping 
skills.  A mental status examination revealed intact 
cognitive functions.  He denied hallucinations and suicidal 
or homicidal ideation.  

April 2004 psychiatry notes indicate that the veteran's 
nightmares and frequent awakenings had reappeared since 
starting group therapy.  The diagnosis was chronic PTSD, and 
the veteran again had a GAF score of 55.

May 2004 therapy notes indicate that the veteran reported 
feeling estranged and isolated within his marriage.  His mood 
was depressed.

In a May 2004 VA psychological examination report, the 
veteran related that he had retired from the NYPD in 1997 
after nearly thirty years' employment.  He did not attribute 
his retirement or subsequent unemployment to his PTSD 
symptoms.  He reported a long history of alcohol dependence 
but denied any current abuse.  The veteran lived with his 
third wife and their three young children.  He spent his time 
working on the house and caring for his children.  He had one 
good friend but otherwise described himself as socially 
withdrawn.  The veteran related a long period of time during 
which he did not experience nightmares or intrusive memories.  
However, his nightmares and sleep disturbances had returned.  
He described chronic irritability, emotional numbing, 
difficulty concentrating, and hypervigilence.  He had lost 
interest in fishing, his only hobby.  The veteran exhibited 
spontaneous speech and a goal-directed thought process.  He 
denied hallucinations, delusions and suicidal thoughts.  He 
also had a highly constricted affect.  The May 2004 examiner 
diagnosed the veteran with chronic PTSD, assigning a GAF 
score of 50.   The claims file was not available for review.

June 2004 therapy notes indicate that the veteran reported a 
heightened sense of danger and hypervigilence.

In an undated correspondence, the veteran indicated that he 
was unable to hold a job.  He related that his PTSD symptoms 
increased after his retirement from the NYPD.  His stated 
that his nightmares had become worse since starting therapy.

A June 2004 letter from M.N.M., D.C.S.W. (initials used to 
protect privacy), indicates that the veteran was dealing more 
effectively with day-to-day stressors.

In a July 2004 letter, the veteran's wife stated that while 
he had always suffered from nightmares, their frequency and 
intensity had "increased drastically" in recent years.  The 
frequency of his night sweats had also increased.  She stated 
that his extreme hypervigilence and unusual fear that 
"something will happen to [the children]" strongly impacted 
their family life.

As noted in VA medical reports from August 2004 to December 
2004, the veteran  felt less anxious and irritable and was 
able to cope better.  He was not as jumpy and was more 
social.  Overall, he reported feeling "much better."

January 2005 medical notes indicate that the veteran's 
flashbacks had decreased in number and severity.  He was 
sleeping better and felt calmer.  He also reported improved 
interaction with his wife.

In his June 2005 Form 9, the veteran described an April 2005 
emergency room visit for treatment of what he thought was a 
heart attack.  He stated that the diagnosis was a panic 
attack, which followed a "particularly vivid and frightening 
nightmare."  The veteran reported less severe attacks before 
and after this incident.  He noted that the attacks occurred 
several times each week, usually after a nightmare.  An April 
2005 medical note confirms that the veteran was treated for 
chest pain after experiencing a flashback.  The assessment 
was anxiety attack.  

A May 2005 medical note indicates that the veteran reported 
disturbed sleep, decreased appetite, and stable mood.  He 
exhibited spontaneous speech and a goal-directed thought 
process.  He denied hallucinations, delusions and suicidal 
thoughts.  

May 2005 therapy notes indicate that the veteran complained 
of awakening with a sense of confusion and severe anxiety.  
He reported that he could no longer read due to problems with 
concentration.  The therapist noted that the veteran's life 
was dominated by anxiety.

June 2005 therapy notes indicate that the veteran talked 
about his lack of friends and the estranged relationship with 
his mother.  The therapist indicated that the veteran still 
had not recovered from his April 2005 panic attack.  

In a June 2005 VA psychological examination report, the 
veteran related that he had been unemployed, which he 
attributed to impaired concentration, depressed mood, 
irritability, panic attacks, and hypervigilence.  He only 
left his house to take his children to activities and attend 
therapy sessions.  He did some chores and repairs around the 
house, but the examiner noted that the veteran had difficulty 
"describing any routine activities he enjoys."  The 
examiner noted that he was "very withdrawn socially."  The 
veteran related that he argued with his wife frequently and 
had trouble playing with his children.  He reported a 
"significantly depressed mood" following the April 2005 
nightmare.  He also reported frequent passive suicidal 
ideation but had no intent or plan.  He complained of 
frequent anxiety attacks, insomnia, and irritability.  The 
veteran denied hallucinations, delusions and suicidal 
thoughts.  His speech was coherent and his thinking was goal-
oriented.  He had a highly constricted and primarily negative 
affect.  Long term memory was intact, but short term memory 
was impaired.  The June 2005 examiner diagnosed the veteran 
with chronic PTSD, assigning a GAF score of 46.   The claims 
file was not available for review.

In a July 2005 letter from J.C., M.F.T., M.S., MEd and M.A., 
the veteran's therapist stated that the flashbacks had 
increased since entering therapy.  The veteran had difficulty 
sleeping and suffered from nightmares and night sweats.  His 
wife was distant and the relationship with his children was 
fair.  The veteran's symptoms included hypervigilence, 
depression, and anxiety.  He had frequent chronic panic 
attacks, which were often triggered by nightmares.

In a September 2005 correspondence, the veteran's 
representative stated that "employment, if he was physically 
able to do so, would most likely be out of the question."

As noted in VA medical and psychiatry reports from September 
2005 to August 2006, the veteran reported that he was stable.  
He was less agitated and had improved sleep.  His received 
three GAF scores of 55 during this time period.

At the June 2007 hearing, the veteran testified that he 
suffers from frequent panic attacks.  The attacks, which last 
from 20 to 30 minutes, make him dizzy and require him to lie 
down.  He experiences explosive anger, which results in self-
destructive behavior.  He becomes depressed after losing his 
temper.  He testified that he thinks of suicide several times 
a day and imagines either jumping in front of a train or 
driving in front of a truck.  The veteran indicated that he 
sleeps in the basement because of his wife's complaints about 
his frequent nightmares.  He stated that his second marriage 
ended because of his nightmares.  He testified that he has 
not seen his mother or brothers in ten years and does not 
associate with people outside his family.  He does have a 
relationship with his children.  He admitted to drinking 
"now and then" after a bad day.  The veteran testified his 
therapist "had been harping on me forever" to enter a VA 
inpatient program, but he indicated that he "can't do that 
because I have to take care of my kids."  He indicated that 
he had applied for part-time work but had not found a job.

b. Discussion

The Board determines that the evidence preponderates against 
a rating in excess of 50 percent for PTSD from November 14, 
2003 through April 2, 2005.  Specifically, the record 
reflects that the veteran had moderate PTSD symptoms, to 
include nightmares, flashbacks, irritability, anxiety, sleep 
disturbances, and depressed mood.  The February 2004 and 
April 2004 GAF scores of 55, as well as the May 2004 GAF 
score of 50, are consistent with moderate symptomatology or 
occupational and social impairment with reduced reliability 
and productivity, which does not support a higher rating.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, supra.

Further, the veteran has been in a long-term relationship 
with his wife.  There is some difficulty in establishing and 
maintaining effective social relationships
apparent, but the 50 percent rating for the first period of 
time at issue takes this into account.  Id.  The veteran 
disclosed that he felt estranged and isolated from his wife 
and admitted that they were experiencing marital problems.  
The May 2004 VA examination reveals that the veteran reported 
being socially withdrawn and there is some indication of 
highly constricted affect.  However, the evidence does not 
indicate that the veteran experienced such symptoms as 
impaired abstract thinking; circumstantial, circumlocutory, 
or stereotyped speech; or impairment of memory, which would 
be characteristic of the next higher rating of 70 percent.  
Id.  Although the veteran had fleeting thoughts of suicide in 
January 2004, in February and May 2004 he denied having 
suicidal ideations.  The veteran likewise does not qualify 
for a 100 percent rating because he did not exhibit total 
occupational and social impairment due to persistent 
delusions or hallucinations, memory loss of close family 
members, gross impairment of thought process or 
communication, and other symptoms associated with such a 
rating.  (Emphasis added.)  Id.

From April 3, 2005 through September 26, 2005, the Board 
determines that the evidence supports a higher rating of 70 
percent.  The evidence of record from this time period 
reflects an increase in severity of his PTSD symptomatology.  
The veteran reported having few friends and strained 
relations with his immediate family.  The June 2005 VA 
examination report reflects the veteran's attestations of 
having frequent panic attacks, and his therapist felt his 
life was dominated by anxiety, which is consistent with a 70 
percent rating.  In addition, the June 2005 VA examination 
indicates that he had a mood disturbance in the form of 
depression as well as impaired short-term memory, 
concentration difficulty, and frequent suicidal ideation.  
His GAF score of 46 also supports a 70 percent rating.  
Carpenter, supra.   

The overall picture of the veteran's symptoms during this 
second period of time in question warrants a 70 percent 
evaluation but the evidence does not support a higher rating 
of 100 percent, as the overall disability picture does not 
reflect that the veteran had gross impairment of thought 
process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, that he posed 
a danger to himself, or that he experienced memory loss for 
names of close relatives or self.  Although the veteran 
complained in a September 2005 correspondence that his PTSD 
symptoms prohibited him from working, his GAF score during 
this time, along with the PTSD symptoms that were reported, 
are not consistent with the inability to work due solely to 
PTSD.

The Board also determines that the evidence preponderates 
against a rating in excess of 50 percent from September 26, 
2005 to June 13, 2007.  As noted in VA medical and psychiatry 
reports from September 2005 to August 2006, the veteran 
reported that he was stable.  He was less agitated and had 
improved sleep.  His three GAF scores of 55 during this time 
period are also entirely consistent with only moderate PTSD 
symptoms or occupational and social impairment with reduced 
reliability and productivity; it does not support a finding 
of such impairment with deficiencies in most areas within the 
meaning of the applicable rating criteria.  38 C.F.R. 
§ 4.130. 

In further support of the finding that the criteria for a 
rating in excess of 50 percent from September 27, 2005 
through June 13, 2007, have not been met, the Board further 
comments that the relevant competent evidence does not show 
that the veteran had deficiencies in most areas due to 
suicidal ideation, obsessional rituals, intermittently 
illogical obscure or irrelevant speech, periods of violence, 
spatial disorientation, neglect of personal appearance or 
hygiene and an inability to establish and maintain effective  
relationships.  The veteran likewise does not qualify for a 
100 percent rating because he has not exhibited total 
occupational and social impairment due to persistent 
delusions or hallucinations, memory loss of close family 
members, gross impairment of thought process or 
communication, and other symptoms illustrative of such a 
rating.   

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule  
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected PTSD has 
necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked  
interference with employment or other such factors that 
render impractical the application of the standard rating 
criteria.  Although the veteran testified that his therapist 
has encouraged him to seek in-patient treatment, there is no 
evidence in the file to suggest any let alone frequent 
hospitalizations for PTSD.  In the absence of such factors, 
the criteria for referral for consideration of an 
extraschedular rating for his PTSD pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A rating in excess of 50 percent for service-connected PTSD, 
from November 14, 2003 through April 2, 2005, is denied.

A rating of 70 percent for service-connected PTSD, from April 
3, 2005 through September 26, 2005, but no more than 70 
percent, is granted, subject to the rules and regulations 
governing the payment of monetary benefits.

A rating in excess of 50 percent for service-connected PTSD, 
from September 27, 2005 through June 13, 2007, is denied.


REMAND

At the June 2007 hearing, the veteran reported constantly 
checking on his children at night, in addition to checking 
his house and yard, which suggests an obsessional ritual; 
having strained relations with his family; impaired short- 
and long-term memory; debilitating panic attacks; explosive 
anger, which results in self-destructive behavior; daily 
suicidal ideation; and frequent nightmares.  Such evidence 
would support a rating in excess of 50 percent.  The Board 
notes, however, that there are no medical or psychiatry 
records in the claims file dated after September 2006.  
Furthermore, the most recent VA examination was conducted 
over two years ago.  

In view of the foregoing, the Board finds that the veteran 
should be afforded a VA psychiatric examination to determine 
the current severity of his PTSD. 38 C.F.R. § 3.327; Caffrey 
v. Brown, 6 Vet. App. 377, 383-4 (1994).  

Accordingly, the case is REMANDED for the following action: 

1. Obtain outstanding VA treatment records 
from June 2007 that have not already been 
associated with the claims file.

 2. Schedule the veteran for a PTSD 
examination to determine the current 
severity of his service-connected PTSD.  
The claims file should be made available to 
the examiner for his or her review.  The 
psychiatrist should report all relevant 
examination findings and assign a GAF 
score.  Any tests that are deemed necessary 
should be conducted. 
  
3. Thereafter, the veteran's claim for a 
rating in excess of 50 percent for his 
service-connected PTSD from June 14, 2007 
must be readjudicated on the basis of all 
of the evidence of record and all governing 
legal authority.  If the benefit sought is 
not granted to the veteran's satisfaction, 
the AMC/RO should issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2006).


__________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


